DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al. (US 5460076).
Re claim 1, Pierce et al. disclose a spring brake actuator (10) for braking a vehicle, the spring brake actuator comprising: a housing (20) having a first chamber (62) and a second chamber (28) ; a flexible diaphragm (52) separating the first chamber from the second chamber; a compression spring (60) in the first chamber, the compression spring being movable into a compressed position and an extended position; and a pressure plate between the compression spring and the flexible diaphragm, the pressure plate having a flange having a planar radially outermost diameter, wherein the flexible diaphragm comprises a contoured portion having a uniform thickness and a pocket in which the planar radially outermost diameter is disposed, at least when the compression spring is the extended position, the contoured portion wrapping around an entirety of the planar radially outermost diameter, at least when the compression spring is in the extended position, thus inhibiting radial shifting of the pressure plate, at least when the compression spring is in the extended position. (Fig. 1, 5)

Re claim 3, Pierce discloses wherein the compression spring (60) abuts the flange and encircles a hub portion of the pressure plate. (58)

Re claim 4 Pierce discloses wherein the pressure plate (58) comprises a recessed cavity adjacent a center portion of the flexible diaphragm (52).

Re claims 5 and 11, Pierce discloses a push rod assembly having a first end portion (56) proximate the flexible diaphragm and an opposite, second end portion (16) extending out of the second chamber.

Re claim 8, Pierce discloses spring brake actuator (10) for braking a vehicle, the spring brake actuator comprising a housing (20) having a parking brake chamber (63) and a service brake chamber (23), a compression spring (60) in the parking brake chamber, a flexible diaphragm (52) in the parking brake chamber, and a pressure plate (58) between the compression spring and the flexible diaphragm, wherein the compression spring is axially movable into a compressed position and an extended position, wherein the pressure plate comprises a flange radially extends to a planar radially outermost diameter, wherein the flexible diaphragm comprises a center portion that abuts the flange and a contoured portion, and wherein the contoured portion has a uniform thickness and defines a pocket in which the planar radially outermost diameter of the pressure plate is disposed, at least when the compression spring is the extended position, and wherein the contoured portion wraps around an entirety of the planar radially outermost diameter of the pressure plate at least when the compression spring is in the extended position and thus inhibits the radial shifting of the pressure plate at least when the compression spring is in the extended position. (Fig. 1, 5)

Re claim 9, Pierce discloses wherein the pressure plate (58) is nested in the pocket at least when the compression spring (60) is in the extended position.

Re claim 12, Pierce discloses wherein the pressure plate (58) comprises a recessed cavity that mates with the first end portion of the push rod assembly (56) and a center portion of the flexible diaphragm.

Allowable Subject Matter
Claims 2, 6, 7, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stubblefield et al. and Prager et al. teach similar spring brake actuators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWSeptember 10, 2022